Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on August 23, 2021, have been carefully considered.  No claims have been canceled or added; claims 1-20 remain pending in this application.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The objection to claims 3, 12, and 18; and
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 1-20. 

Maintained Rejections
The following rejections of record have been maintained; the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




Claim Rejections - 35 USC § 102
Claim 1-3, 6, and 17-20 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chase et al. (U. S. Patent No. 8,535,632).
Regarding claims 1, 2, 17, and 20, Chase et al. teach a catalyst-containing nanofiber (“nanowire”) composition, comprising a ceramic nanofiber having a plurality of metal catalyst nanoparticles, wherein the metal catalyst nanoparticles cover from about 1% to about 90% of the surface area of the ceramic nanofiber (col. 2, lines 21-25).  The ceramic nanofiber is derived from ceramic precursors, examples of which contain one or more of aluminum, titanium, zinc, and silicon, said precursor in forms such as microparticles or nanoparticles (considered equivalent to “powder” in Applicants’ claims).  See col. 3, lines 58-62 of Chase et al., as well as col. 6, lines 18-27 and Table A, which further teaches that the ceramic nanofibers may be in the form of metal oxides, i.e., oxides of aluminum, titanium, silicon, tin, or any combination thereof, although preferred ceramic nanofibers include alumina, titania, silica, and the like, and col. 10, lines 36-48, which teaches additional surface area coverage percentage ranges of as narrow as from about 2% to about 10%, based on the total surface area of the nanofiber.
Regarding claims 3 and 18, Chase et al. teach the feasibility in incorporating a binder into the aforementioned composition (col. 10, line 64 In re Boe, 145 U.S.P.Q. 507 (CCPA 1966)).
Further regarding claims 1 and 17, and also regarding claims 6 and 19, Chase et al. teach molybdenum, cobalt, and nickel as exemplary catalyst metals, and further teach the feasibility in said catalyst metals being in oxidic form (col. 10, lines 4-14).  Chase et al. further teach that the average diameter size of the metal oxide catalyst particles ranges as narrowly as from about 1 to about 15 nanometers (col. 10, lines 16-23).  
	In view of these teachings, Chase et al. anticipate claims 1-3, 6, and 17-20.

Claim Rejections - 35 USC § 103
Claim 4 stands rejected under 35 U.S.C. 103 as being unpatentable over Chase et al. (U. S. Patent No. 8,535,632) in view of Borgna et al. (U. S. Patent Publication No. 2010/0025301).
Chase et al. is relied upon for its teachings with respect to claims 1-3, 6, and 17-20 as stated above.
claim 4, Chase et al. teach that the aforementioned nanofibers have an average fiber diameter of from about 1 to about 500 nanometers (preferably from about 50 to about 100 nanometers).  See col. 10, lines 16-19 of Chase et al.
Chase et al. do not teach or suggest the length of the aforementioned nanofibers, as recited in claim 4.
Borgna et al. teach catalysts comprising at least one transition metal oxide (e.g., oxides of cobalt, nickel, tungsten, or molybdenum; see paragraph [0038]) supported on a porous support, wherein the support material may be a nanostructured material, e.g. TiO2 nanowires (also called nanofibers).  The nanostructured material usually exhibits dimensions typically ranging from 1 to 100 nm, and an aspect ratio (defined as the length of the major axis defined by the width of the minor axis) of greater than 20.  See paragraphs [0044]-[0047] of Borgna et al.
From this teaching, the length of the nanowire can be determined, using an aspect ratio of 20, and selecting width of 100 nm as the nanowire dimension:
Aspect ratio of 20 = length (L)/width 
If width is 100 nm:
20 = L/100 nm
L = 20 x 100 nm = 2000 nm
claim 4.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the teachings of Chase et al. to determine the lengths of the nanowires disclosed therein, as suggested by Borgna et al., said lengths falling within the claimed range of 0.5 microns to 50 microns. 

Claims 5, 7, and 8 stand rejected under 35 U.S.C. 103 as being unpatentable over Chase et al. (U. S. Patent No. 8,535,632).
Chase et al. is relied upon for its teachings with respect to claims 1-3, 6, and 17-20 as stated above.
In addition, regarding claim 5, it is considered that because Chase et al. teach metal oxide nanowires reading upon that respectively recited in Applicants’ claims, the skilled artisan would have been motivated to reasonably expect the metal oxide nanowires disclosed in Chase et al. to exhibit a surface area comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.
Regarding claims 7 and 8, Chase et al. teach the feasibility in heat treating the nanofiber composition at temperatures ranging from about 200°C or about 500°C to about 1200°C; calcination times can range from about 0.5 to about 6 hours (col. 9, lines 6-36).  Although Chase et al. do not .

Claims 9-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Chase et al. (U. S. Patent No. 8,535,632) in view of Borgna et al. (U. S. Patent Publication No. 2010/0025301) in view of Eijsbouts-Spickova et al. (U. S. Patent Publication No. 2010/0248945).
Regarding claims 9, 11, and 16, Chase et al. Chase et al. teach a catalyst-containing nanofiber (“nanowire”) composition, comprising a ceramic nanofiber having a plurality of metal catalyst nanoparticles, wherein the metal catalyst nanoparticles cover from about 1% to about 90% of the surface area of the ceramic nanofiber (col. 2, lines 21-25).  The ceramic nanofiber is derived from ceramic precursors, examples of which contain one or more of aluminum, titanium, zinc, and silicon, said precursor in forms such as microparticles or nanoparticles (considered equivalent to “powder” in Applicants’ claims).  See col. 3, lines 58-62 of Chase et al., as well as col. 6, lines 18-27 and Table A, which further teaches that the ceramic nanofibers may be in the form of metal oxides, i.e., oxides of aluminum, titanium, silicon, tin, or any combination thereof, although preferred ceramic nanofibers include alumina, titania, silica, and the like, and col. 10, lines 36-
Further regarding claims 9 and 11, and also regarding claim 15, Chase et al. teach molybdenum, cobalt, and nickel as exemplary catalyst metals, and further teach the feasibility in said catalyst metals being in oxidic form (col. 10, lines 4-14).  Chase et al. further teach that the average diameter size of the metal oxide catalyst particles ranges as narrowly as from about 1 to about 15 nanometers (col. 10, lines 16-23).  
Regarding claim 12, Chase et al. teach the feasibility in incorporating a binder into the aforementioned composition (col. 10, line 64 to col. 11, line 3), and further disclose alumina as an exemplary binder (col. 13, lines 18-24; while this latter excerpt does not explicitly teach metal particles reading upon that respectively claimed, said teaching does not detract this reference from reading upon Applicants’ claims, as teachings of a reference are not limited to a preferred embodiment.  In re Boe, 145 U.S.P.Q. 507 (CCPA 1966)).
Regarding claim 13, Chase et al. teach that the aforementioned nanofibers have an average fiber diameter of from about 1 to about 500 nanometers (preferably from about 50 to about 100 nanometers).  See col. 10, lines 16-19 of Chase et al.
claim 13.
Borgna et al. teach catalysts comprising at least one transition metal oxide (e.g., oxides of cobalt, nickel, tungsten, or molybdenum; see paragraph [0038]) supported on a porous support, wherein the support material may be a nanostructured material, e.g. TiO2 nanowires (also called nanofibers).  The nanostructured material usually exhibits dimensions typically ranging from 1 to 100 nm, and an aspect ratio (defined as the length of the major axis defined by the width of the minor axis) of greater than 20.  See paragraphs [0044]-[0047] of Borgna et al.
From this teaching, the length of the nanowire can be determined, using an aspect ratio of 20, and selecting width of 100 nm as the nanowire dimension:
Aspect ratio of 20 = length (L)/width 
If width is 100 nm:
20 = L/100 nm
L = 20 x 100 nm = 2000 nm
2000 nm = 2 microns, which falls within Applicants’ claim limitation "lengths from 0.5 microns to 50 microns", as recited in claim 4.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the teachings of Chase et al. to determine the lengths of the nanowires disclosed 
Regarding claim 14, it is considered that because Chase et al. teach metal oxide nanowires reading upon that respectively recited in Applicants’ claims, the skilled artisan would have been motivated to reasonably expect the metal oxide nanowires disclosed in Chase et al. to exhibit a surface area comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.
Chase et al. do not teach or suggest the limitations of claims 9 and 10 regarding the catalyst being sulfided, or regarding the presence of a sulfiding agent.  
Regarding claim 9, Borgna et al. teach catalysts comprising at least one transition metal oxide (e.g., oxides of cobalt, nickel, tungsten, or molybdenum; see paragraph [0038]) supported on a porous support, wherein the support material may be a nanostructured material, e.g. TiO2 nanowires (also called nanofibers).  Borgna et al. further teach the feasibility in sulfiding the catalyst; see paragraph [0054].  
While Borgna et al. teach the feasibility in sulfiding the catalyst, this reference does not explicitly teach the sulfiding agents recited in claim 10.
Regarding claim 10, Eijsbouts-Spickova et al. teach catalysts comprising metal oxide/sulfide particles, wherein exemplary metals include molybdenum, tungsten, cobalt, nickel, or mixtures thereof; see paragraphs 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the catalyst-containing nanofiber composition of Chase et al. by sulfiding the composition, thereby incorporating therein a sulfiding agent, as suggested by Borgna et al. and to employ sulfiding agents such as hydrogen sulfide or dimethyl disulfide, as suggested by Eijsbouts-Spickova et al., motivated by these references’ common teachings regarding catalysts comprising transition metal oxides supported by metal oxide nanofibers, said catalysts respectively comprising or containing the same or similar components.  Further, it has been held that combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.

Response to Arguments
While Applicants’ remarks traversing the teachings of Chase et al. with respect to the instant claims appear more directed to, and derived from, the 
In response to Applicants' argument that the cited references of record do not teach or suggest the claimed invention, in that the primary reference, Chase et al., differs from the claimed invention in that "the present invention teaches and seeks to claim a nanowire having a plurality of metal catalysts that decorate the surface of the nanowire wherein the decorating catalysts are loaded onto the nanowire surface after the nanowire has been synthesized", the Examiner respectfully submits that Chase et al., at col. 5, lines 4-13, teach formation of the ceramic nanofiber, followed by adding the catalyst to the surface thereof "in any conventional manner".
In response to Applicants’ arguments that, during the prosecution of Chase et al., that this reference is “in contradistinction to the catalysts of the present claims in which the catalysts are incorporated into the fibers at the same time the fibers are formed; hence, the catalyst particles of the present invention are partially embedded into the surface of the fibers and to varying extents embedded in the interior of the ceramic fiber”, the Examiner respectfully submits that Chase et al., at col, 10, lines 4-7, recite that the catalyst particles reside “on and within the ceramic substrate as various nanofibers.  Further, Chase et al., at col. 10, lines 36-42, recite that the "catalyst exists as dispersed particles or phases partially embedded in the 
However, the feature of loading the decorated particles prior to or subsequent to the formation of the metal oxide nanowires is not presently recited in the claims, nor is said feature germane to Applicants’ presently claimed invention, said invention being drawn to a catalyst comprising nanowires with particles decorated thereon.
As stated in the above-maintained rejections, the cited references of record are considered to continue to read upon Applicants’ claims in their present form.
	Because Applicants have not convincingly shown how Chase et al., as well as the remaining cited references of record, as stated in the above-maintained rejections, do not teach or suggest the limitations of Applicants’ claims in their present form, Applicants’ arguments have been carefully considered, but are not persuasive.  Therefore, the above-stated rejections have been maintained.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 23, 2021